Per Curiam.
The respondent, an infant, brought this action to recover damages for personal injuries alleged to have been received by reason of the bite of a dog belonging to appellant. A verdict was returned in his favor. Thereafter a motion for a new trial was made and overruled, and a judgment entered, from which this appeal is taken. The motion for a new trial was based on the ground of misconduct of the jury in that they arrived at their verdict by lot or chance.
*132From the record it appears that the jury unanimously agreed that the verdict should be for the plaintiff, but were at variance as to the amount. After considerable discussion, it was suggested that an average be struck of the various amounts contended for by the different jurors. This was done by setting down the amount each juror considered proper, and dividing the sum of these amounts by twelve, which gave a quotient of $252.17. After further consideration, this amount was returned as the verdict. This court has heretofore held that such a proceeding, in itself, was not misconduct. In Stanley v. Stanley, 32 Wash. 489, 73 Pac. 596, under a similar state of facts, we said that, “. . . it is not a valid objection to a verdict that it was the result of this or some other method of computation, if it finally receives the sanction of the necessary number of jurors required to return a verdict.” See also, Watson v. Reed, 15 Wash. 440, 46 Pac. 647, 55 Am. St. 899. We think the case before us falls squarely within the rule announced in these cases.
The judgment is therefore affirmed.